DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tanygin (Pub. No.: US 2013/0024102 A1). 

Regarding claims 1 and 14, Tanygin discloses a system and method for determining a launch window comprising:
receiving, in a processor of a space launch service platform (e.g., launch processor 1100), one or more data feeds (e.g., receiving (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog) (see par. 30, 26, 35, 39); 
receiving, in the processor (e.g., launch processor 1100), monitoring data from a launch site (e.g., processing specific reference launch site, large body of water within the launch site) (see par. 37, 42); 
e.g., launch processor 1100), the one or more data feeds and monitoring data to generate combined launch data (e.g., the  launch processor 1100 determines maximum distance at each point in time and conjunction time interval based on (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, (v) large body of water within the launch site and other vehicle launch related data) (see par. 36, 38 ); 
determining, by the processor, whether a condition-based launch criteria is met based at least in part on the combined launch data (e.g., calculate a conjunction time intervals and  determine close approaches between spacecraft and other objects in space during the launch and early post-deployment phase of their lifetime when launch occur anywhere within a given launch area, by defining a launch window; i.e. a time frame during which the launch must begin, and identifying corresponding blackout times during that launch window in a small number of runs) (see par. 23-24, 36); and 
indicating, by the processor, a launch opportunity in response to the condition- based launch criteria being met (Figures 1 and 9 depict launch window duration for a spacecraft) (see par. 18-19, 23).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanygin (Pub. No.: US 2013/0024102 A1). 

Regarding claims 2 and 15, Tanygin’s invention fails to specifically disclose a method for determining a launch window comprising generating a display of at least a portion of the combined data in a graphical user interface  
However, Tanygin teaches a user’s laptop / terminal in communication with the launch processor for receiving input from the user to determines maximum distance at each point in time and conjunction time interval for a spacecraft launch based on (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, (v) large body of water within the launch site and other vehicle launch related data (see par. 36, 38 ) (see par. 29, 36, 38).  
Given this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to assume / conclude that the user’s laptop / terminal can be configured / implemented to display (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, (iii) space object catalog, (iv) specific reference launch site, (v) large body of water within the launch site and other vehicle launch related data for real time view and analysis by the user during or before spacecraft launching.   
 
Regarding claims 3 and 16, Tanygin teaches a system and method for determining a launch window wherein indicating the launch opportunity comprises indicating a go recommendation (Figures 1 and 9 depict launch window duration for a spacecraft, i.e. a time frame during which the launch must begin) (see par. 18-19, 23-24, 36 and Figures 1 and 9).

Regarding claims 4 and 17, Tanygin teaches a system and method for determining a launch window wherein the one or more data feeds comprise a data feed from a satellite catalog, an airspace tracking system, a maritime tracking system, a weather monitoring system, or a range monitoring system (e.g., (i) range threshold for distance between an object and a vehicle launch trajectory, (ii) satellite database, and (iii) space object catalog) (see par. 30, 26, 35, 39).

Regarding claims 5 and 18, Tanygin teaches a system and method for determining a launch window wherein the monitoring data is received from a launch site or a launch vehicle (e.g., at the launch site, the launch processor processes specific reference launch site, large body of water within the launch site and latitude and longitude of area information) (see par. 37, 42).

 Regarding claims 6 and 19, Tanygin teaches a system and method for determining a launch window wherein the monitoring data is frequency data, global positioning system data, telemetry data, optics data, surveillance data, or technician data (e.g., processing specific reference launch site, large body of water within the launch site and other related vehicle launch data) (see par. 37, 42).

Regarding claims 7 and 20, Tanygin teaches a system and method for determining a launch window wherein the launch opportunity is indicated as a human readable or a machine-readable indication (e.g., Figures 1 and 9 depict launch window duration for a spacecraft, which is considered as visual message / human readable indication) (see par. 18-19, 23).

Regarding claims 8-10, Tanygin teaches a system and method for determining a launch window wherein indicating the launch opportunity in response to the condition-based launch criteria being met comprises indicating a non-linear launch opportunity from a launch point on earth for a launch vehicle (e.g., calculate conjunction time intervals 1104. This interval is mapped to the start and stop times in the launch window between which the launch vehicle must have launched for the conjunction to occur) (see par. 36, 15, 18, Figures 1 and 9).
However, Tanygin’s invention fails to specifically disclose wherein the non-linear launch opportunity defines a series of two or more non-periodic and discontinuous clear launch windows within a time span from a starting time until a computed set of orbital mechanics for the launch vehicle are no longer valid (e.g., claim 8 last limitation); wherein each of the two or more non-periodic and discontinuous clear launch windows indicate times during which condition-based launch criteria are estimated to be met for the launch site and the launch vehicle (e.g., claim 9 limitation) and wherein each of the two or more non-periodic and discontinuous clear launch windows have a length and each of the lengths are different (e.g., claim 10 limitation).
However, Tanygin teaches a system and method for calculate conjunction time intervals; wherein this interval is mapped to the start and stop times in the launch window between which the launch vehicle must have launched for the conjunction to occur. This computation is repeated for a different mission elapsed time (MET) resulting in a different pair of start and stop times in the launch window; wherein, the launch processor calculates a blackout period(s) during which, based upon the risk inputs from the user relating to range distances and related risks, a space vehicle should not be launched (see par. 35, 34, 25-26; Figures 1-2, 8-11).
 Under this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude that multiple launch windows are generated based on different mission elapsed time (MET) which cover non-period and discontinues launch period having different length to avoid or minimize close approaches between a launch vehicle and orbit space object. 
 
Regarding claims 11-13, the apparatus claims are rejected for similar reasons presented within rejected claims 14, 1, and 8-10. The structure(s) and functional limitations of claims 11-13 are equivalent to the apparatus and process claims 14, 1, and 8-10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664